       Case 2:18-md-02848-HB Document 677 Filed 01/19/21 Page 1 of 4




                    THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: ZOSTAVAX (ZOSTER VACCINE
 LIVE) PRODUCTS LIABILITY
 LITIGATION                                   MDL No. 2848
                                              Civil Action No. 2:18-md-02848-HB
 THIS DOCUMENT RELATES TO:

 Sandra F. Beard v. Merck & Co., Inc., and
 Merck Sharp & Dohme Corp., Civil Action
 No. 2:19-cv-05975

 Nanjo Griffin and James Griffin v. Merck &
 Co., Inc., and Merck Sharp & Dohme Corp.,
 Civil Action No. 2:20-cv-00429

 Hope Hartman v. Merck & Co., Inc., and
 Merck Sharp & Dohme Corp., Civil Action
 No. 2:20-cv-00334


    MEMORANDUM IN SUPPORT OF SEPARATE PRETRIAL ORDER NO. 343

Bartle, J.                                                     January 19, 2021

            Plaintiffs bring these actions against defendants

Merck & Co., Inc. and Merck Sharp & Dohme Corp. (“Merck”)

seeking damages for injuries allegedly suffered from Zostavax, a

shingles vaccine.       They are part of over 1,800 actions assigned

to the undersigned in Multidistrict Litigation (“MDL”) No. 2848

for coordinated or consolidated pretrial proceedings.                   Before

the Court is the omnibus motion of Merck to dismiss the above

captioned actions under Rules 37(b) and 41(b) of the Federal

Rules of Civil Procedure for the failure to produce Plaintiff
        Case 2:18-md-02848-HB Document 677 Filed 01/19/21 Page 2 of 4



Fact Sheets (“PFS”) in accordance with Pretrial Orders (“PTO”)

Nos. 46 and 329.

            PTO 46 requires each plaintiff who files an action in

this MDL to serve a verified PFS and signed medical release

authorizations on Merck within 45 days of the date Merck

responds to his or her complaint.         The PFS is a questionnaire in

which each plaintiff provides, among other information, the date

the Zostavax vaccine was received, each injury claimed to be

caused by Zostavax, the date the plaintiff became aware of the

injuries, the health care providers who diagnosed and treated

the injuries, and the dates of that diagnosis and treatment.

The medical release authorizations permit Merck to collect

records from the health care providers identified in the PFS’s.

            The above captioned plaintiffs are each represented by

the law firm of Pendley, Baudin & Coffin, L.L.P.          They did not

serve a PFS on Merck by the deadline set out in PTO 46.           Merck

moved for an order compelling them to do so.          The Court granted

Merck’s motion and in PTO 329 ordered the plaintiffs to serve a

completed PFS and medical release authorizations by November 30,

2020.   We warned the plaintiffs that failure to comply with PTO

329 may result in the dismissal of their actions.

            Plaintiff Nanjo Griffin informed her counsel that she

“was potentially no longer interested in pursuing her claims




                                    -2-
         Case 2:18-md-02848-HB Document 677 Filed 01/19/21 Page 3 of 4



against” Merck.1      However, neither plaintiffs Nanjo Griffin or

James Griffin signed a document giving their counsel permission

to dismiss voluntarily their claims in accordance with the

policy of Pendley, Baudin & Coffin, L.L.P.

             Plaintiffs’ counsel repeatedly attempted by telephone,

by voicemail, and by letter to inform plaintiffs Sandra F. Beard

and Hope Hartman of the requirements of PTO’s 46 and 329.                On

December 18, 2020, counsel informed the Court that these

plaintiffs had not yet responded and that their addresses may

have changed.      Counsel requested leave for additional time to

comply with PTO 329.

             When exercising the discretion to impose the sanction

of dismissal, a district court to the extend relevant must

consider the six factors set out by our Court of Appeals in

Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863 (3d Cir.

1984).     In re Avandia Mktg., 687 F. App’x 210, 213 (3d Cir.

2017).

             The information sought by the PFS, at minimum, is

necessary to assess the meritoriousness of the claim of each

plaintiff in this MDL that Zostavax caused them injury.            A

plaintiff’s failure to serve a PFS undermines the purpose of

centralizing the actions in an MDL.         The failure of plaintiffs



1.        Counsel did not provide the Court with any information
about plaintiff James Griffin.


                                     -3-
      Case 2:18-md-02848-HB Document 677 Filed 01/19/21 Page 4 of 4



Sandra F. Beard, Hope Hartman, and Nanjo Griffin and James

Griffin to serve PFS’s greatly prejudices Merck, which as a

result cannot assess the merits of their claims against it.

          Though counsel for plaintiffs Sandra F. Beard and Hope

Hartman requested more time to comply with PTO 329, neither they

nor their counsel have since updated the Court as to the status

of their delinquent PFS’s.     Plaintiffs Nanjo Griffin and James

Griffin have not expressed any intention to serve a PFS on Merck

and Nanjo Griffin has stated she does not intend to pursue her

action further.   We find the Poulis factors weigh in favor of

dismissal of all these plaintiffs’ actions.

          Accordingly, the Court will grant the motion of Merck

to dismiss the above captioned actions.




                                  -4-
